DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
connecting element (claims 2, 10) - e.g. e.g. a bushing rod or the exposed component to be serviced (paragraphs 10, 17)
blocking element - claim 7 - e.g. a block 22 (Fig. 2)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “a plurality of telescopic bars” in line 2. It is unclear if this is intended to be the same telescopic bars as previously established in lines 1-2 or different ones. For examination purposes, they will be interpreted as the same telescopic bars.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holscher et al. (2014/0361548) in view of (Hu et al. (CN203746609, with reference to translation) 
Claim 1: Holscher et al. discloses a method for servicing a transformer (implied in paragraph 15), comprising: providing the transformer (500 - Fig 5), wherein the transformer has a case (generally depicted in Fig. 5), and wherein the transformer is housed in a container (fire protection module 300) in a wind turbine (in pylon 102 of wind turbine 100). Holscher does not disclose a lid and a lifting device as claimed.
However, Hu et al. discloses a method for servicing a transformer (1, paragraph 26), wherein the transformer has a case (body 1) closed by a lid (1-1), and using a lifting device (3-1, 3-2) to lift the lid (1-1) from the case to expose at least one electrical component (e.g. high and low voltage conductive rods) of the transformer that is connected to the lid (paragraph 5), wherein the lifting device includes at least one fixed component (support frames 2-1 and 2-2, base 1-4, and generally the lower cylinder portion of the hydraulic jacks 3-1/3-2) that is fixed with respect to the case (e.g. via plate 6-1 and bolt 7-1 - paragraph 27) and at least one moveable component (upper part of two jacks, plus frames 4-1, 4-2, and 5, noting that Applicant’s movable components 14, 16, 17 similarly include parts of the actuators and frames attached thereto) that is coupled to the lid (paragraph 25), wherein the at least one fixed component 
The frame (2-1, 2-2, 1-4) of Hu et al. at least partially surrounds the case (e.g. on the bottom and two sides thereof), but does not necessarily surround it in the sense of forming an enclosed frame such as disclosed in the instant application. However, it has been held that the configuration of a claimed structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Please note that in the instant application, paragraph 30, Applicant has not disclosed any criticality for the claimed limitation.
Claim 2: Holscher further discloses electric connections 510 (see Fig. 6) extending from the top of the transformer. Hu et al. further teaches servicing or replacing the conductive connecting element (e.g. high and low voltage conductive rods) as noted above. Windings and a core are also mentioned (paragraph 4). The electrodes, not labeled, which are disclosed as being attached to the lid can be seen protruding from the lid (1-1) of the transformer (e.g. Fig. 1) as is typical to transformer construction. Furthermore, while it is not explicitly mentioned that the conductive rods are electrically connected to a respective winding of the transformer, the examiner submits that this is strongly implied from the rest of the disclosure as noted above and that one of ordinary skill would have understood this to be the case for such a transformer.
Claim 3: The lifting device of Hu et al. comprises at least one telescopic bar (i.e. a hydraulic jack as shown and described, e.g. paragraph 25), wherein the lid is lifted by extending the telescopic bar via the actuator. 
Claim 4: Referring to Hu, the at least one moveable component is, comprises or forms a lift frame (comprising 4-1, 4-2, and 5) that is coupled to the lid at at least two separate positions (e.g. left and right positions). 
Claim 5: Referring to Hu, the lifting device comprises a plurality of (two) telescopic bars, wherein the lift frame (4-1, 4-2, and 5) is connected to all the telescopic bars (the bars connect to the previously cited frame as shown in Hu), wherein an upper end of the telescopic bars is attached to a first movable part (4-1 and 4-2) and the first movable part is coupled to a second movable part (5) orthogonal to the first moving part (at least some feature of 5, which appears to be an angle channel, is orthogonal to the bars 4-1 and 4-2, which appear to be U-channels).
Claim 6: In using the lifting device, Hu et al. teaches lifting the lid to “a proper height” (paragraph 27) such as “about 150-200 mm” (paragraph 28). Thus, the disclosed range of “about 150-200 mm” overlaps with the claimed range of “at least 200 mm”, rendering the claimed range prima facie obvious over the disclosed range (MPEP 2144.05 I.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have lifted the lid to at least 200 mm for the purpose of achieving a “proper height” to have allowed adequate access based on the needs of the service technician, for example.
Claim 7: Referring to Hu, the lid is locked into position after at least one of lifting the lid by a lock and placing at least one blocking element (wood blocks 8-1 and 8-2) between the lid and the case before the electrical component is exchanged or serviced (paragraphs 27-28).
Claim 20: As disclosed by Holscher et al., the transformer arrangement 500 is removable from the container 300 (e.g. paragraphs 27 and 29). As noted above, the lifting device is closely associated with the transformer and so its removal from the container would be obvious for similar reasons.

Claim 9: Holscher et al. discloses a transformer arrangement, comprising: a transformer (500 - Fig 5) having a case (generally depicted in Fig. 5), and at least one electrical component (510) extending from the top of the case (Fig. 6), wherein the transformer is housed in a container (fire protection module 300) in a wind turbine (in pylon 102 of wind turbine 100). Holscher does not disclose a lid and a lifting device as claimed.

The frame (2-1, 2-2, 1-4) of Hu et al. at least partially surrounds the case (e.g. on the bottom and two sides thereof), but does not necessarily surround it in the sense of forming an enclosed frame such as disclosed in the instant application. However, it has been held that the configuration of a claimed structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Please note that in the instant application, paragraph 30, Applicant has not disclosed any criticality for the claimed limitation.
Claim 10: Referring to Hu, the transformer comprises a transformer core with at least two windings (iron core and windings - paragraph 4) and at least one connecting element (high and low voltage conductive rods) that extends through the lid (as shown). Furthermore, while it is not explicitly 
Claim 11: Referring to Hu, the at least one moveable component is, comprise or forms a lift frame (comprising 4-1, 4-2, and 5) that is coupled to the lid at at least two separate positions (e.g. left and right positions). 
Claim 12: The lifting device comprises at least one telescopic bar (i.e. a hydraulic jack as shown and described, e.g. paragraph 25), wherein the lid is lifted by extending the telescopic bar via the actuator. 
Claim 13: Referring to Hu, the lifting device comprises a plurality of (two) telescopic bars, wherein the lift frame (4-1, 4-2, and 5) is connected to the telescopic bars (the bars connect to the previously cited frame as shown in Hu), wherein an upper end of the telescopic bars is attached to a first movable part (4-1 and 4-2) and the first movable part is coupled to a second movable part (5) orthogonal to the first moving part (at least some feature of 5, which appears to be an angle channel, is orthogonal to the bars 4-1 and 4-2, which appear to be U-channels).
Claim 14: Interpreting the “circumference” of the case as merely the perimeter of the case in view of the instant application, the telescopic bars are distributed “along” a circumference of the case of Hu in the sense that they are at two points which are along the outer perimeter of the case.
Claim 15: The fixed components of the telescopic bars are attached to the case (the fixed components are ultimately attached to the case) or the fixed components and the case are connected to the container (the transformer arrangement is connected to the module 300 as disclosed by Holscher et al.).

Claim 17: Holscher et al. discloses a wind turbine (100) comprising a container (fire protection module 300), a transformer (500) arranged in the container and attached to the container (e.g. via 360, see Figs. 5-6), wherein the transformer includes a case (generally shown in Figs. 5-6) and at least one electrical component (510) that is connected to a top of the case. Holscher does not disclose a lid and a lifting device as claimed.

The frame (2-1, 2-2, 1-4) of Hu et al. at least partially surrounds the case (e.g. on the bottom and two sides thereof), but does not necessarily surround it in the sense of forming an enclosed frame such as disclosed in the instant application. However, it has been held that the configuration of a claimed structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Please note that in the instant application, paragraph 30, Applicant has not disclosed any criticality for the claimed limitation.
Claim 18: As disclosed by Holscher et al., the transformer arrangement 500 is removable from the container 300 (e.g. paragraphs 27 and 29). As noted above, the lifting device is closely associated with the transformer and so its removal from the container would be obvious for similar reasons.
Claim 19: Referring to Hu, the lifting device comprises a lift frame (comprising 4-1, 4-2, and 5) having a plurality of (two) telescopic bars (i.e. a hydraulic jack as shown and described, e.g. paragraph 25), wherein the lift frame (4-1, 4-2, and 5) is connected to the telescopic bars (the bars connect to the previously cited frame as shown in Hu), wherein an upper end of the telescopic bars is attached to a first movable part (4-1 and 4-2) and the first movable part is coupled to a second movable part (5) orthogonal to the first moving part (at least some feature of 5, which appears to be an angle channel, is orthogonal to the bars 4-1 and 4-2, which appear to be U-channels).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Holscher et al. and Hu et al. as applied to claim 1 above, and further in view of Eklund et al. (WO2007120111).
Holscher et al. and Hu et al. teach a method substantially as claimed except for wherein the gap between the lid and the case is at least partially covered by a cover or a tarpaulin before the electrical component is exchanged or serviced. However, Eklund et al. teaches a method of servicing a transformer wherein the transformer is covered by a cover or a tarpaulin (e.g. a tent) prior to servicing (page 7, lines 1-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least partially covered the gap in order to have kept the transformer and its critical parts clean and dry during servicing.

Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered. Applicant’s arguments essentially rely on amendments to the claims to overcome the previous rejection. However, the amended claims have been addressed by the new grounds of rejection presented above.
Applicant also argues (see page 8) that the cited primary reference to Hu does not teach or suggest the container and is not suitable for use in a wind turbine (for example, an offshore wind turbine). While the examiner concedes that Hu fails to disclose the claimed container, this has been addressed by Holscher as cited in the rejection above. Furthermore, Applicant does not explain why the transformer of Hu is unsuitable for use in a wind turbine. Regardless, the new primary reference Holscher already 
Applicant’s remaining arguments are addressed by the new grounds of rejection above and/or rely on those arguments already addressed.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726